                            Case 2:19-cr-00730-JS Document 23 Filed 10/30/20 Page 1 of 6
AO 2458 (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet I



                                             UNITED STA.TES DISTRlCT COURT
                                                        Eastern District of Pennsylvania
                                                                           )
              UNTTED STATES OF AMERICA                                     )
                                                                                    JUDGMENT IN A CRIMINAL CASE
                                    V.                                     )
                                                                           )
                       GREGORY PICKERT                                              Case Number: DPAE2:19CR000730-001
                                                                           )
                                                                           )        USM Number: 77666-066
                                                                           )
                                                                           )         Thomas Kenny, Esquire
                                                                           )        Defendant's Attorney
THE DEFENDANT:
Ii'.!' pleaded guilty to count(s)        1
Dpleaded nolo contendere to count(s)
 which was accepted by the coun.
Dwas found guilty on count(s)
 after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                          Offense Ended
8:1325(c); 18:2                     Marriage fraud; Aiding and abetting                                         1/19/2015            1




       The defendant is sentenced as provided in pages 2 through                6         of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guiJty on count(s)
D Count(s)                                              Dis        Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of materiaJ changes in economic circumstances.

                                                                                                             10/22/2020
                                                                         Date of Imposition of Judgment


                                                                                                           /s/Juan R. Sanchez
                                                                         Signature of Judge




                                                                                        Juan R. Sanchez, Chief U.S. District Judge
                                                                         Name and Title of Judge


                                                                                                             10/30/2020
                                                                         Date
AO 245B (Rev. 09/19)   Judgment
                             Casein a Criminal Case
                                       2:19-cr-00730-JS     Document 23 Filed 10/30/20 Page 2 of 6
                       Sheet 4--Probation
                                                                                                       Judgment- Page    2     of   ~ -6
 DEFENDANT: GREGORY PICKERT
 CASE NUMBER: DPAE2:19CR000730-001
                                                             PROBATION

 You are hereby sentenced to probation for a term of:

      Three years on Count 1.




                                                 MANDATORY CONDITIONS
 I.  You must not commit another federal, state or local crime.
 2.  You must not unlawfully possess a controlled substance.
 3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check ifapplicable)
 4.  Ill You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
 5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 I, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
 6.   D You must participate in an approved program for domestic violence. (check ifapplicable)
 7.   D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
 8.  You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9.  If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
 AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                           Case
                        Sheet       2:19-cr-00730-JS
                              4A - Probation                Document 23 Filed 10/30/20 Page 3 of 6
                                                                                                 Judgment-Page   - - ~3-      of

 DEFENDANT: GREGORY PICKERT
 CASE NUMBER: DPAE2:19CR000730-001

                                      STANDARD CONDITIONS OF SUPERVISION
 As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
 they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
 to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least JO
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware ofa change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. lfyou know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation.officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www. uscourts.gov.

Defendant's Signature                                                                                    Date
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Case 2:19-cr-00730-JS
                       Sheet 4D - Probation
                                                      Document 23 Filed 10/30/20 Page 4 of 6
                                                                                             Judgment-Page   _ 4_   of

DEFENDANT: GREGORY PICKERT
CASE NUMBER: DPAE2:19CR000730-001

                                    SPECIAL CONDITIONS OF SUPERVISION
 The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
 of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or special assessment
 obligation. The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or
 special assessment or otherwise has the express approval of the Court. The defendant must obtain approval to open a line
 of credit to meet his payment obligations.

 The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
 tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
 investigation of his financial dealings and shall provide truthful monthly statements of his income.

 It is further ordered that the defendant shall pay to the United States a fine of $20,000.00. The Court will waive the interest
 requirement in this case.

 It is further ordered that the defendant shall pay to the United States a total special assessment of $100.00, which is due
 immediately.

 The defendant shall satisfy the fine and special assessment in monthly installments of not less than $50.00, to commence
 30 days from the time of judgment in this case.

 The defendant shall notify the United States Attorney for this district within 30 days of any change of mailing address or
 residence that occurs while any portion of the fine or special assessment remains unpaid.
AO 2458 (Rev. 09/ 19)        Case
                         Judgment  in a 2:19-cr-00730-JS
                                        Criminal Case                  Document 23 Filed 10/30/20 Page 5 of 6
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                                 Judgment -   Page       5_   of _ _6
 DEFENDANT: GREGORY PICKERT
 CASE NUMBER: DPAE2:19CR000730-001
                                                  CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                Restitution                 Fine                      AV AA Assessment*                 JVTA Assessment**
 TOTALS              $ 100.00               $                              $ 20,000.00             $                                 $



 D     The determination of restitution is deferred until                          An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       lfthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priorit)'. order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), a ll nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                   Total Loss***                     Restitution Ordered               Priority or Percentage




TOTALS                               $                            0.00             $                         0.00


D      Restitution amount ordered pursuant to plea agreement $

D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U .S.C. § 3612(g).

liZl   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       liZl   the interest requirement is waived for the        liZ!   fine    D    restitution.

       D      the interest requirement for the      D    fine          D   restitution is modified as follows:

• Amy, Vicky~:ind Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
'* Justice for v ictims of Trafficking Act of2015, Pub. L. No. 114-22.
'* • Findings for the total amount of losses are required under Chapters               I09A, 110, 11 OA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)   Judgment
                            Casein a Criminal Case
                                      2:19-cr-00730-JS         Document 23 Filed 10/30/20 Page 6 of 6
                       Sheet 6 - Schedule of Payments
                                                                                                          Judgment -   Page   _ 6_    of     6
 DEFENDANT: GREGORY PICKERT
 CASE NUMBER: DPAE2:19CR000730-001

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    ~      Lump sum payment of$          100.00             due immediately, balance due

             •    not later than                                  , or
             D    in accordance with D C,           D D,      D E, or        Ill   F below; or

 B    D Payment to begin immediately (may be combined with                • c,         D D, or     D F below); or

 C    D Payment in equal                 _ _ _ (e.g., weekly, monthly, quarterly) installments of $                  over a period of
                           (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

 D    D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ __             over a period of
                           (e.g., months or years), to commence _ __ _         (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E    D Payment during the term of supervised release will commence within _ _ ___ (e.g., 30 or 60 day5) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    liZl   Special instructions regarding the payment of criminal monetary penalties:
             The defendant shall satisfy the fine and special assessment in monthly installments of not less
             than $50.00, to commence 30 days from the time of judgment in this case.



 Un less the court has expressly ordered otherwise, if this judgm
                                                                _ ent imposes imprisonment, payme_n t ofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' [nmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Case Number                                                                                                        Corresponding Payee,
      Defendant and Co-Defendant Names                                                   Joint and Several
      (including defendant number)                        Total Amount                       Amount                          if appropriate




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant' s interest in the following property to the United States:



 Pa)'l_!lents shall be applied in the following order: (I) assessment, (2) restitution princ\pal, (3) restitution interest, (4) AVAA assessment,
 (5) fine P,rincipal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecufion and court costs.
